Citation Nr: 0801238	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a heart 
condition, claimed as secondary to service-connected post-
traumatic stress disorder (PTSD) or type II diabetes 
mellitus, has been submitted and, if so whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, where the RO declined reopening the claim finding no 
new and material evidence had been submitted.  The veteran 
had a hearing before the Board in February 2007.

The RO received additional evidence from the veteran from 
October 2005 to June 2006, before the file was sent to the 
Board.  A supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the benefit sought is 
being granted herein and therefore there is no prejudice to 
the veteran. 


FINDINGS OF FACT

1.  An August 2000 rating decision, in pertinent part, denied 
service connection for heart disease, claimed as secondary to 
a service-connected PTSD, finding no competent evidence 
indicating a causal relationship between the two conditions.  
The veteran did not appeal this aspect of the rating 
decision, and the decision became final. 

2.  Evidence received since the August 2000 decision raises a 
reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence indicates a causal link 
between the veteran's service-connected type II diabetes 
mellitus and his current heart disease, to include CAD.  



CONCLUSIONS OF LAW

1.  The August 2000 rating decision that denied the claim for 
entitlement to service connection for heart disease, claimed 
as secondary to service-connected PTSD, is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the August 2000 rating decision 
in relation to the veteran's claim for entitlement to service 
connection for heart disease, secondary to service-connected 
PTSD or type II diabetes mellitus, is new and material, and, 
therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

3.  The veteran's heart disease is proximately due to or the 
result of his service-connected type II diabetes mellitus 
and, therefore, service connection is warranted. 38 U.S.C.A. 
§§ 1110, 1131, and 5107 (West 2002 and Supp. 2007); 38 C.F.R.  
§ 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran first initiated his claim for service connection 
for a heart condition, claimed as secondary to his service-
connected PTSD, in November 1999.  In an August 2000 
decision, the RO denied service connection for the heart 
condition concluding that although the veteran clearly has 
several serious heart conditions, there is no medical 
evidence that the veteran's disability is related to his PTSD 
or any other incident of service.  

The veteran then filed a claim to reopen in February 2003 now 
alleging that his heart disability is secondary to either his 
PTSD or his service-connected type II diabetes mellitus.  The 
claim was denied in a June 2003 rating decision finding that 
the evidence submitted by the veteran was not new and 
material. 

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  No correspondence was received from the 
appellant within the appeal period regarding the heart claim.  
Therefore, the August 2000 rating decision is final.

At the time of the August 2000 decision, the record included 
service medical records, which were completely silent as to 
any complaints, treatment or diagnoses of any heart related 
conditions, private and VA medical records indicating a 
triple bypass surgery in December 1990 and continuing 
treatment for coronary artery disease (CAD), congestive heart 
failure and moderate left ventricular dysfunction. 

Potentially relevant evidence received since the August 2000 
decision includes additional VA treatment records through 
June 2006 for the veteran's heart conditions, PTSD and type 
II diabetes mellitus a March 2006 VA examination with further 
clarification in a June 2006 medical statement.  

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date, and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran claims his heart disability is due to his other 
medical conditions, to include PTSD and diabetes.  The RO, in 
denying his claim, found no medical evidence associating the 
veteran's heart disability to PTSD or any other incident of 
his military service. 

Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the veteran's 
current heart conditions, to include CAD, was caused by his 
PTSD, type II diabetes mellitus or any other incident of 
service.  

The VA medical records show on-going treatment for the 
veteran's many heart conditions, PTSD and type II diabetes 
mellitus.  From this medical evidence, the veteran was 
granted service connection for his diabetes mellitus in a 
January 2002 rating decision.  The veteran was afforded a VA 
examination in March 2006 to ascertain whether his heart 
conditions are related to his PTSD or diabetes.  

The examiner diagnosed the veteran with, among other things, 
arteriosclerotic cardiovascular disease with a history of 
congestive heart failure leading to cardiac arrest and 
subsequent renal failure.  In regard to etiology, the 
examiner opined as follows:

It is this examiner's opinion that his coronary 
artery disease and subsequent congestive heart 
failure with cardiac arrest and renal failure...are 
more likely than not secondary to his type 2 
diabetes mellitus.

The competency and persuasiveness of this medical opinion are 
discussed more thoroughly below, but the March 2006 opinion 
clearly raises the possibility that the veteran's claim may 
be secondary to a service-connected condition.  

In light of the new evidence showing a possible nexus, the 
Board finds that the evidence received subsequent to August 
2000 is new and material and serves to reopen the claim for 
service connection for heart disease, claimed as secondary to 
service-connected PTSD and type II diabetes mellitus.  The 
claim may now be considered on its merits.

As mentioned above, in order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for cardio-renal disease may be established based 
on a legal "presumption" by showing that either manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable here 
because the earliest evidence of the veteran's heart 
condition is December 1990, nearly two decades after service. 

In the alternative, service-connection may also be 
established for any disability which is proximately due to or 
the result of a service-connected disease or injury. See 38 
C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, 
Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

That is, secondary service connection may be established by a 
showing that a service-connected condition caused the 
condition or aggravated the condition beyond the natural 
progression of the disease.  See 38 U.S.C. § 5103A(d) (2002); 
38 C.F.R. § 3.310(a)(2)(b) (stating that service connection 
on a secondary basis may be established by a showing that the 
current disability was either caused by or aggravated by a 
service-connected disability); Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000) (requiring the VA to investigate all 
possible in-service causes of a veteran's current disability, 
including those unknown to the veteran).  

The veteran's service medical records are silent as to any 
heart complaints, treatment or diagnoses.  Indeed, the 
veteran does not allege that his heart disability is the 
result of disease or injury directly incurred in the 
military.  Rather, he alleges his heart conditions are 
secondary to his service-connected PTSD or, in the 
alternative, service-connected type II diabetes mellitus.  
That is, he alleges stress, lack of sleep, nervousness and 
medications due to his PTSD and diabetes contributed to his 
heart problems. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran is currently service-connected for PTSD and type 
II diabetes mellitus.  Alternatively, consideration must also 
be given as to whether the veteran's cardiovascular disease 
can be directly linked to any remote incident of exposure.  
See, e.g. Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994).   Thus, the pertinent question here is whether the 
veteran's current heart disease was caused or aggravated by 
his service-connected PTSD, diabetes or any other incident of 
service.  

Private and VA outpatient treatment records indicate the 
veteran underwent a triple bypass surgery in December 1990 
after suffering multiple heart attacks.  The veteran claims 
that these heart attacks forced him into early retirement and 
he has been collecting Social Security Administration (SSA) 
disability benefits ever since.  Since December 1990, medical 
records confirm the veteran has continuously been treated for 
congestive heart failure, hypertension, ischemic heart 
disease and coronary artery disease.  The medical records 
also note diagnosis and treatment for PTSD and diabetes 
mellitus.  

The veteran was afforded a VA examination in March 2006 where 
the examiner diagnosed the veteran with, among other things, 
arteriosclerotic cardiovascular disease with a history of 
congestive heart failure leading to cardiac arrest and 
subsequent renal failure.  That examiner opined that the 
veteran's heart disease was likely secondary to his type 2 
diabetes mellitus. 

The Board finds noteworthy that the medical evidence of 
record indicates an initial diagnosis of type II diabetes 
mellitus in 1992, two years after the veteran's heart attacks 
and surgery.  The examiner, in his report, indicated the 
veteran had diabetes mellitus since the 1980s.  Generally, a 
medical opinion based on incorrect factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

Given the ambiguity of the examiner's opinion in contrast to 
the medical evidence of record, the RO sought a clarification 
from the examiner.  The examiner further explained his 
opinion in a June 2006 statement as follows:

In the [March 2006] examination the Veteran had 
indicated that his diabetes began in the 1980s, 
although there was an indication that the 
diabetes was diagnosed in 1992.  The C-File had 
been reviewed, but I felt that the Veteran's date 
in the 1980s was appropriate. . . . 

Therefore, it appears that his diabetes was 
diagnosed in the 1980s with his heart conditions, 
hypertension and renal condition subsequent to 
that disease process and therefore secondary to 
the diabetes.

The Board finds the examiner's opinions compelling.  The 
opinions are based on clinical tests, a thorough examination 
and a complete review of the medical records.  Although there 
is medical evidence cutting against the examiner's ultimate 
conclusion, the examiner fully explains his reasoning and 
basis his opinion on all the medical evidence of record.  

In short, the March 2006 examiner believes the veteran's 
diabetes likely dates back to the 1980s notwithstanding 
contrary evidence in the record.  Aside from the date of the 
veteran's diabetes on-set, no medical provider has 
specifically disagreed with the examiner's opinion.

At the very least, the medical evidence is in relative 
equipoise.  As such, the veteran is entitled to the benefit 
of the doubt.  The evidence thus being in favor of the 
veteran, the Board concludes that service connection for 
heart disease, to include CAD, is warranted.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  Since the benefit sought here is granted, any 
deficiencies in notice were not prejudicial to the veteran. 

ORDER

As new and material evidence has been received to reopen the 
claim for service connection for heart disease, the claim is 
reopened.

Entitlement to service connection for heart disease, to 
include CAD, secondary to service-connected type II diabetes 
mellitus, is granted, subject to the laws and regulations 
controlling the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


